DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 1/10/2020 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of parent application 15/405,763, filed on 1/13/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record doesn’t adequately teach or suggest the limitations in the independent claims.  Specifically, the limitations regarding an unsuccessful parsing of an element option and the steps which follow the initial detection of the unsuccessful parse are not adequately taught in the prior art of record.  This is also the inventive concept according to paragraph [0002] of the Application.  The dependent claims are also allowed at least by virtue of their dependency from the allowed independent claims.


Response to Arguments
Objection to the specification has been withdrawn due to Amendments made.  Amendments have been accepted.
The Double Patenting Rejection has been withdrawn due to Terminal Disclaimer being approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rhodes et al. US 20140350964 A1 teaches probabilistic event classification (Title).
Belisario et al. US 20140007050 A1 teaches interactive development and testing message models (Title).
Harnett et al. US 20120197914 A1 teaches dynamic parsing rules (Title).
Kalia et al. US 20080059577 A1 teaches a scalable logical model for EDI and system and method for creating, mapping and parsing EDI messages (Title).
Doucette et al. US 20070044069 A1 teaches a Development System with Methodology Providing Optimized Message Parsing and Handling (Title).
Moore et al. US 10339681 B2 teaches an interactive multimedia process flow chart builder (Title).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 7, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152